              Case 1:18-cv-01534-AWI-GSA Document 32 Filed 07/13/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11
          GILBERTO CHAVEZ,                         1:18-cv-01534-AWI-GSA-PC
12
                                Plaintiff,         ORDER DENYING MOTION FOR STAY
13                                                 (ECF No. 31.)
                     v.
14                                                 ORDER VACATING FINDINGS AND
          J. DOE #1, et al.,                       RECOMMENDATIONS
15                                                 (ECF No. 30.)
                                Defendants.
16                                                 ORDER GRANTING EXTENSION OF TIME TO
                                                   FILE THIRD AMENDED COMPLAINT
17
                                                   SIXTY-DAY DEADLINE TO FILE THIRD
18                                                 AMENDED COMPLAINT
19

20

21   I.        BACKGROUND
22             Gilberto Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
23   with this civil rights action pursuant to 42 U.S.C. § 1983.
24             On April 15, 2020, the court issued an order requiring Plaintiff, within 30 days, to either
25   file a Third Amended Complaint, or notify the court that he is willing to proceed only with the
26   Eighth Amendment deliberate indifference claim against defendant Celina Salinas found
27   cognizable by the court. (ECF No. 27.) Plaintiff requested and was granted a thirty-day
28   extension of time to comply with the court’s order. (ECF Nos. 28, 29.)

                                                       1
            Case 1:18-cv-01534-AWI-GSA Document 32 Filed 07/13/20 Page 2 of 3



 1          The thirty-day extension of time expired and Plaintiff did not file a Third Amended
 2   Complaint. On June 9, 2020, the court issued findings and recommendations, recommending
 3   that this case be dismissed, without prejudice, for Plaintiff’s failure to comply with the court’s
 4   order. (ECF No. 30.)
 5          On June 29, 2020, Plaintiff filed a motion for stay. (ECF No. 31.)
 6   II.    MOTION FOR STAY
 7          The court has inherent authority to manage the cases before it. Landis v. N. Am. Co.,
 8   299 U.S. 248, 254-55 (1936) (“[T]he power to stay proceedings is incidental to the power
 9   inherent in every court to control the disposition of the causes on its docket with economy of
10   time and effort for itself, for counsel, and for litigants. How this can best be done calls for the
11   exercise of judgment which must weigh competing interests and maintain an even balance.”)
12   Stays of proceedings in federal court, including stays of discovery, are committed to the
13   discretion of the trial court. See, e.g., Jarvis v. Regan, 833 F.2d 149, 155 (9th Cir. 1987). This
14   court does not lightly stay litigation, due to the possibility of prejudice to defendants.
15          Plaintiff requests a stay of the proceedings in this case for at least six months while he
16   seeks counsel to represent him. He asserts that due to the Corona Virus he has not been able to
17   obtain counsel. Plaintiff also asserts that he is a native Spanish speaker, does not understand how
18   to file the paperwork for this case, and has been given bad advice. Plaintiff requests a stay of six
19   months, or until he is able to obtain an attorney.
20          The court finds good cause to allow Plaintiff time to obtain an attorney, but a stay of the
21   case is not his only remedy.        Instead, the court shall vacate the pending findings and
22   recommendations and grant Plaintiff a sixty-day extension of time to file a Third Amended
23   Complaint. If Plaintiff needs further extension of time thereafter, he should file a motion before
24   the sixty days has expired.
25   III.   CONCLUSION
26          Based on the foregoing, IT IS HEREBY ORDERED that:
27          1.      Plaintiff’s motion for stay, filed on June 29, 2020, is DENIED;
28          2.      The findings and recommendations issued on June 29, 2020, are VACATED;

                                                       2
          Case 1:18-cv-01534-AWI-GSA Document 32 Filed 07/13/20 Page 3 of 3



 1        3.    Plaintiff is GRANTED sixty days from the date of service of this order in which
 2              to file his Third Amended Complaint, pursuant to the court’s order of April 15,
 3              2020;
 4        4.    Any further motions for extension of time must be filed before the expiration of
 5              the new deadline; and
 6        5.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 7              this case be dismissed.
 8
     IT IS SO ORDERED.
 9

10     Dated:   July 13, 2020                          /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
